Order entered December 17, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01364-CV

  UHS OF TIMBERLAWN, INC. D/B/A TIMBERLAWN PSYCHIATRIC HOSPITAL,
                               Appellant

                                                V.

                                    OPAL SMITH, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-19165

                                            ORDER
       Before the Court is the December 13, 2019 request of court reporter Melissa Maxwell for

an extension of time to file the reporter’s record. We GRANT the request to the extent that the

reporter’s record shall be filed by January 6, 2020. We caution Ms. Maxwell that further

extension requests in this accelerated appeal will be disfavored.

       We DIRECT the Clerk of this Court to send a copy of this order to Thu Bui, Official

Court Reporter for the 101st Judicial District Court; Ms. Maxwell; and all parties.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE